 In the Matter of Jos. H. MEYERS BROS.andLOCAL 64, INTERNATIONALFUR & LEATHERWORKERS UNION (CIO) (PLASTIC SECTION)Case No. 2-R-6384.-Decided June 5, 1946Weil, Gotshal & Manges, by Messrs. Robert AbelowandArthur M.Kreidmann,of New York City, for the Company.Witt & Cammer, by Mr. Harold I. Cammer,of New York City, forthe Union.Mr. Harvey B. Diamond,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local 64, International Fur & LeatherWorkers Union (CIO) (Plastic Section), herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Jos. H. Meyers Bros., Brooklyn, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeTuritz, Trial Examiner. The hearing was held at New York City, onApril 29, 1946. The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Company moved to dismiss the petition on the groundthat the unit petitioned for is inappropriate. Ruling on this motion wasreserved for the Board. For reasons stated in Section IV,infra,the mo-tion is hereby denied. The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board.68 N. L.R. B., No. 67.479 480DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJos.H. Meyers Bros. is a New York corporation having its principaloffice and place of business in New York City and branch offices-in SanFrancisco, California ; Coyoacan, D. F., Mexico ; London, England ; andWellington, New Zealand. It is engaged in the manufacture and sale ofsynthetic pearls and similar gems and of accessories made therefrom.The Company operates a factory at 220 Twenty-fifth Street, Brooklyn,New York, with a branch at 1223 Bedford Avenue, Brooklyn, NewYork.We are here concerned only with the Bedford Avenue branch. InitsBrooklyn operations the Company uses cornaline fusible enamel,methyl methacrylate, pearl essence, lacquer, amyl acetate, nickel wire,acetone, jewelry findings, gift boxes, toothpicks and other materials.During the calendar year 1945 the Company purchased raw materialsof a value in excess of $250,000, approximately 90 percent of which wasshipped to the Brooklyn factory from points outside the State of NewYork. During the same period the Company sold furnished products ofa value in excess of $1,000,000, approximately 90 percent of which wasshipped to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 64, International Fur and LeatherWorkers Union (PlasticSection) is a labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the ex-clusive bargaining representative of its employees at the Bedford Avenuebranch until the Union has been certified by the Board in an appropriateunit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV, THE APPROPRIATE UNITThe Unionseeks a unit composedof all productionand maintenanceemployees at the Company's Bedford Avenue Branch, including floor JOS. H.MEYERS BROS.481girls and the matron, but excluding the forelady and assistant forelady.Although the Company has no disagreement with the specific compo-sition of the foregoing unit, it takes the position that due to the integra-tion of the operations between the branch and the main factory, andthe similarity of work performed at the branch to that performed atthe main factory, the only appropriate unit would be one composed of allproduction and maintenance employees at both locations.The Twenty-fifth Street plant, which has been operated by the Com-pany approximately 25 years, is housed in a modern 5-story factorybuilding.The Company employs 450 persons divided among 16 de-partments, of which 12 are directly engaged in production activities.All employees at the main plant, with about 4 exceptions, are paid on anhourly basis for a 40-hour week. Paid holidays are provided and em-ployees who work overtime or on holidays receive additional time andone-half. Supervisors and older employees receive paid vacations andsick leave.The Bedford Avenue plant was opened in January 1945 due to lackof space and inability to procure sufficient labor at Twenty-fifth Street.It is housed in a large store in a residential area about 2 miles from themain plant. About 80 girls are employedmountingbeads on toothpicl-which is the only process performed at the branch. Unlike the employeesat the main plant, the girls work on a piece-work basis after a shortapprenticeship, have to meet a minimum quota of 6,000 beads per day,and no additional compensation is paid for overtime or holiday work.Time and production records are kept at the branch and are forwardedonce each week to the pay-roll department at Twenty-fifth Street, wherethe pay envelopes are prepared and returnd to the branch for distribution.Employees are hired at the branch by the forelady and there is no inter-change of personnel between the branch and the main plant. The fore-lady and assistant forelady are responsible for all supervisory activitiesatthebranch subject to the over-all supervision of the factorysuperintendent.For the past 10 years, the Union as well as other labor organizationshave attempted unsuccessfully to organize the employees at the Twenty-fifth Street plant. On the other hand, employees at the Bedford Avenuebranch evinced an immediate interest in organizing and almost withoutexception signed membership applications.In view of the foregoing facts, particularly the physical and admin-istrative separation of the plants, the absence of interchange of em-ployees, and the present state of union organization, we find that a unitlimited to the employees of the Bedford Avenue branch is appropriatefor the purposes of collective bargaining.-'SeeMatter of The BaileyCompany,66 N L.R. B. 899, and cases cited therein. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all production and maintenance employees of the Com-pany's Bedford Avenue branch,including floor girls and the matron, butexcluding the forelady,assistant forelady, and all or any other super-visory employees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively recom-mend such action,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Jos. H. Meyers Bros.,Brooklyn, New York, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desire to berepresented by Local 64, International Fur & Leather Workers Union(CIO) (Plastic Section), for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.